Citation Nr: 0720899	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-10 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
chronic obstructive pulmonary disease (COPD).

2.  Entitlement to an evaluation in excess of 20 percent for 
bilateral glaucoma with visual field loss.

3.  Entitlement to an evaluation in excess of 20 percent for 
varicose veins of the left leg.

4.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the right leg.

5.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1968 to June 
1985.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and December 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which continued a 30 
percent evaluation for COPD, a 10 percent evaluation for 
glaucoma, and 10 percent evaluations for varicose veins in 
each leg, and which denied TDIU.  After the veteran disagreed 
with those determinations, and perfected his appeal in March 
2004, following issuance of a February 2004 statement of the 
case (SOC), the RO increased the evaluation of glaucoma to 20 
percent and increased the evaluation of varicose veins, left 
leg, to 20 percent, by a rating decision issued in December 
2005.

The claim for an evaluation in excess of 20 percent for 
varicose veins of the left leg, and the claim for TDIU, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) was 42 
percent of predicted in February 2005.


2.  The veteran has contraction to 45 degrees or below in the 
visual fields in both eyes.  

3.  The veteran does not have persistent swelling of the 
varicose veins in the right leg.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for COPD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic 
Code 6604 (2006).

2.  The criteria for 30 percent evaluation for bilateral 
glaucoma have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.76, 
4.76a, 4.83a, 4.84a, Diagnostic Codes 6026, 6061-6080 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for varicose veins, right leg, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.110, Diagnostic Code 7120 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to increased 
evaluations for the service-connected disabilities at issue.

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, and (3) the appellant 
is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C. § 5103(a); Pelegrini v. 
Principi, 18 Vet. App. 112, 119, 121 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2006).  

In this case, in December 2001, soon after receipt of the 
veteran's claims for increased evaluations, the RO issued a 
letter that notified the veteran of the enactment of the VCAA 
and explained what evidence was required to substantiate the 
claims for increased evaluations.  The letter informed the 
appellant of the actions VA would take to assist him to 
develop the claims, advised the veteran to tell VA about any 
additional evidence the veteran wanted VA to obtain, and 
advised the veteran to submit evidence on his own behalf, 
including such evidence as his own statements or statements 
from others.  This information, in essence, advised the 
veteran to submit or identify any evidence he had or was 
aware of that might be relevant, including evidence in his 
possession.

In January 2005, after the initial unfavorable 
determinations, the RO issued another duty-to-assist letter, 
informing the veteran again of his right to submit evidence 
to support his claims.  This letter advised the veteran that 
evidence was still needed that his service-connected 
disabilities had increased in severity, advised the veteran 
that additional VA examination would be scheduled, and 
specifically advised the veteran to submit any evidence in 
his possession.  

The Board concludes that the December 2001 notice, which was 
issued prior to any adverse determination, together with the 
January 2005 notice, which was issued prior to the final 
readjudication of the claims addressed in this decision, 
advised the veteran of each element of notice described in 
Pelegrini.  Although the notice did not specifically address 
how a disability evaluation is assigned, the fact is that his 
appeal arises from the veteran's disagreement with assigned 
disability evaluations, so, clearly, he understood that he 
could appeal from an assigned evaluation.  Each rating 
decision, SOC, and SSOC, described the specific rating 
criteria for each service-connected disability.  Therefore, 
the veteran was advised of the applicable criteria for 
assignment of each rating prior to the final readjudication 
of the claim.  Since the veteran will have an opportunity to 
disagree with the effective dates assigned for the two grants 
of increased evaluations directed by the Board in the 
decision below, the veteran has not been prejudiced by any 
defect in notice as to those claims.  

The notices provided meet the requirements set forth in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), since the 
veteran's claims were readjudicated following issuance of the 
final letter.  Further, given the veteran's statements and 
arguments, the Board finds that the veteran did understand 
that he could and should submit evidence as to the severity 
of his disorders.  Thus, the essential fairness of the 
adjudication was not frustrated.  See Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007); see also Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  As such, 
even assuming a notice error, the Board finds the error was 
harmless.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007); Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

As noted, the claims were readjudicated, in a December 2005 
rating decision, following the issuance of the December 2004 
supplemental statement of the case (SSOC) and prior to 
issuance of the final SSOC in December 2005.  As such, no 
defect resulted in any prejudice to the veteran.  See 
Mayfield v. Nicholson, 444 F.3d at 1334; Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In addition, the duty to assist the veteran to develop the 
claims has been fulfilled.  VA clinical records have been 
obtained, and the veteran was afforded VA examinations.  The 
veteran has specifically indicated that he received no 
clinical treatment outside VA.  The veteran has been afforded 
an opportunity to submit any additional evidence and has been 
afforded the opportunity to identify any relevant evidence.  

The Board reiterates that, if there was any defect in 
compliance with the VCAA, the record establishes that the 
veteran has not been prejudiced.  The record shows that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of the claim on appeal.  See Overton v. 
Nicholson, 20 Vet .App. 427, 438 (2006).  The Board finds 
that all requirements in the VCAA, including the duty to 
notify the veteran and the duty to assist the veteran, have 
been met, and that the timing of the notice has not 
prejudiced the veteran.  

Claims for increased evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  For a claim for an increased rating, the primary 
concern is normally the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

1.  Claim for evaluation in excess of 30 percent for COPD

The veteran has currently been awarded a 30 percent 
disability evaluation for his COPD under 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6604.  The next higher evaluation, a 60 
percent rating, is assigned when FEV-1 is between 40 and 55 
of what was predicted; where FEV-1/FVC is between 40 and 55 
percent of what was predicted; where DLCO (SB) is between 40 
and 55 percent of what was predicted; or, where the maximum 
oxygen consumption is between 15 to 20 ml/kg/min (with a 
cardio-respiratory limit).  In this case, pulmonary function 
testing conducted in February 2005 discloses a DLCO (SB) of 
42 percent of predicted.  This falls within the criteria for 
a 60 percent evaluation, and the veteran is entitled to that 
evaluation.

A 100 percent rating is assigned when FEV-1 is less than 40 
of what was predicted; where FEV-1/FVC is less than 40 
percent of what was predicted; where DLCO (SB) is less than 
40 percent of what was predicted; where the maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); where there is cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by echocardiogram 
or cardiac catheterization), or episode(s) of acute 
respiratory failure; or where the veteran requires outpatient 
oxygen therapy.  

In this case, the veteran's pulmonary function testing 
results disclose that his FEV-1, FEV-1/FVC ratio, and DLCO 
(SB) each exceed the level required for a total evaluation.  
The veteran's exercise capacity was not evaluated, but the 
evidence establishes that he reported that he could walk one 
mile.  At the February 2005 VA examination, he also reported 
that he got short of breath if he ran for 1/2 mile.  The 
evidence establishes that he did not require oxygen therapy.  
The evidence that he could run for 1/2 mile is sufficient 
evidence that his exercise capacity was not impaired to an 
extent which would warrant a 100 percent evaluation.  

There was no medically-diagnosed episode of acute respiratory 
failure.  In fact, the veteran was still working, part-time, 
as a landscaper.  This evidence establishes that the veteran 
did not meet the criteria for a total (100 percent) schedular 
evaluation for COPD.

Although the preponderance of the evidence is against an 
evaluation in excess of 60 percent for COPD, the criteria for 
an increased evaluation to 60 percent are met.  Because the 
preponderance of the evidence establishes that the veteran 
did not meet any criterion for a total (100 percent) 
schedular evaluation for COPD, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable.  The 
veteran is entitled to a 60 percent evaluation, but no higher 
evaluation, for disability due to service-connected COPD.



2.  Claim for evaluation in excess of 20 percent for glaucoma

The veteran's bilateral glaucoma is rated under DC 6013, 
which pertains to simple, primary, noncongestive glaucoma.  
Diagnostic Code 6013 provides for a minimum 10 percent rating 
and directs that glaucoma is otherwise to be rated on the 
impairment of visual acuity or field loss.  38 C.F.R. § 
4.84a, DC 6013.  In rating impairment of visual acuity, the 
best distant vision obtainable after best correction with 
glasses will be the basis of rating, except in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity.  38 C.F.R. § 
4.84a, DCs 6061 to 6079.  The percentage evaluation is 
determined from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a, Table V.  

In this case, since the veteran's worst corrected vision in 
the right eye during the pendency of this claim was 20/25 and 
the worst corrected vision in the left eye was 20/25, the 
veteran is not entitled to a compensable evaluation for his 
glaucoma based on decreased visual acuity, considered alone.  
Specifically, the veteran's impairment of visual acuity does 
not meet the criteria for a compensable rating under DCs 6061 
through 6078.  Where the vision in one eye is 20/40 (6/12) or 
better, and the vision in the other eye is 20/40 (6/12) or 
better, a noncompensable evaluation is warranted.  38 C.F.R. 
§ 4.84a, DC 6079; 38 C.F.R. § 4.84a, Table V.

Therefore, the Board has considered whether he is entitled to 
an evaluation in excess of 20 percent based on contraction of 
visual fields.  The Rating Schedule provides that the extent 
of visual field contraction in each eye is determined by 
recording the extent of the remaining visual fields in each 
of the eight 45 degree principal meridians.  The number of 
degrees lost is determined at each meridian by subtracting 
the remaining degrees from the normal visual fields given in 
38 C.F.R. § 4.76a, Table III.  The degrees lost are then 
added together to determine total degrees lost.  This is 
subtracted from 500.  The difference represents the total 
remaining degrees of visual field.  The difference divided by 
eight represents the average contraction for rating purposes.  
38 C.F.R. § 4.76a.

Under Table III of § 4.76a, the normal visual field extent at 
the 8 principal meridians, in degrees, is: temporally: 85; 
down temporally: 85; down: 65; down nasally: 50; nasally: 60; 
up nasally: 55; up: 45; up temporally: 55.  The normal total 
is 500 degrees.

On VA examination in June 2004, according to the Goldman 
perimeter test results, contraction of the visual fields were 
as follows: for the left eye, temporally, contraction to 60 
degrees (normal field 85); down temporally, contraction to 60 
(normal field 85); vision down, contraction to 60 (normal 
field 65); down nasally, contraction to 50 (normal field 50); 
vision nasally, contraction to 60 (normal field 60); up 
nasally, contraction to 40 (normal field 55); vision up, 
contraction to 40 (normal field 45); up temporally, 
contraction to 20 (normal field 55).

The Goldman perimeter test results, in the right eye, 
disclose: temporally, contraction to 70 degrees (normal field 
85); down temporally, contraction to 70 (normal field 85); 
vision down, contraction to 60 (normal field 65); down 
nasally, contraction to 30 (normal field 50); vision nasally, 
contraction to 50 (normal field 60); up nasally, contraction 
to 30 (normal field 55); vision up, contraction to 10 (normal 
field 45); up temporally, contraction to 50 (normal field 
55).

The total remaining visual field for the left eye was 370, as 
calculated by the RO (although it appears to the Board that 
the total remaining visual field is in excess of 370 degrees, 
the RO's finding is more favorable to the veteran than the 
Board's calculation, and the Board will leave that 
calculation undisturbed).  The total remaining visual field 
for the right eye was 339.  Dividing the remaining field of 
vision in each eye by 8, the average visual contraction was 
to 45 degrees in the left eye (370 ÷ 8 = 45) and to 42 
degrees in the right eye (340 ÷ 8 = 42).  38 C.F.R. §§ 4.76, 
4.76a. 

Under DC 6080 for rating visual field impairment, bilateral 
concentric contraction to 45 degrees but not to 30 degrees 
warrants a 30 degree evaluation.  Alternatively, contraction 
to 45 degrees, but not to 30, may be evaluated as the 
equivalent of corrected visual acuity of 20/70.  The 
alternative ratings are to be employed when there is ratable 
defect of visual acuity, or a different impairment of the 
visual field in the other eye. 38 C.F.R. § 4.84a, DC 6080, 
Note (2).  Visual acuity bilaterally corrected to 20/70 
warrants a 30 percent evaluation, the same evaluation which 
would be assignable under evaluation based on impairment of 
field of vision.  

Based upon the Goldman Perimeter test results at the June 
2004 VA examination, the Board finds that the criteria for 
entitlement to an increased evaluation to 30 percent, but no 
higher evaluation, is warranted for bilateral glaucoma.  The 
preponderance of the evidence is unfavorable to an evaluation 
in excess of 30 for glaucoma, since the evidence clearly 
establishes that the veteran's fields of vision are not 
contracted to 30 degrees or less, on average.  An increased 
evaluation for bilateral glaucoma to 30 percent, but no 
higher, is warranted.

3.  Claim for evaluation in excess of 10 percent for varicose 
veins, right leg

The veteran's varicose veins are evaluated under 38 C.F.R. § 
4.110, DC 7120.  If more than one extremity is involved, each 
extremity is to be evaluated separately and combined (under 
38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 
4.26), if applicable.  For this reason, the evaluation for 
the veteran's varicose veins in the other extremity, the 
right leg, is considered separately.  

The veteran's disability due to varicose veins, right leg, 
has been evaluated as 10 percent disabling.  The next higher 
evaluation, a 20 percent evaluation, is warranted for 
persistent edema, with or without additional symptoms.  A 40 
percent evaluation is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation is in order in cases of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration; a 100 
percent evaluation contemplates massive board-like edema with 
constant pain at rest.

On VA examination conducted in April 2005, the veteran stated 
that the right leg would swell when he walked one mile or 
more.  He reported that the leg was asymptomatic even when 
swollen.  He did not use compression hose on the right leg.  
There was no edema at the time of the examination.  There was 
no discoloration of the skin, and there were no ulcers.  The 
examiner concluded that the veteran had minimal varicose 
veins after prolonged standing.  

A 10 percent evaluation is in effect for right leg varicose 
veins.  The next higher evaluation, a 20 percent evaluation, 
is assigned for persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema.  The facts shown in this case, 
swelling with walking one mile or more, and no edema present 
on objective examination, establish that the veteran does not 
have persistent swelling in the right leg.  In the absence of 
that symptom, the veteran's manifestations of varicose veins 
in the right leg do not meet the criteria for a 20 percent 
evaluation.  The facts demonstrate that the veteran's 
manifestations of right left disability due to varicose veins 
do not meet any criterion for an evaluation in excess of 10 
percent.  The preponderance of the evidence is against an 
evaluation in excess of 10 percent for varicose veins, right 
leg.  

As the preponderance of the evidence is against an evaluation 
in excess of 10 percent for varicose veins, right leg, the 
appeal must be denied.  


ORDER

An increased evaluation from 30 percent to 60 percent for 
COPD is granted, subject to law and regulations governing the 
effective date of an award of monetary compensation; the 
appeal is granted to this extent only.  

An increased evaluation from 20 percent to 30 percent for 
bilateral glaucoma with visual field loss is granted, subject 
to law and regulations governing the effective date of an 
award of monetary compensation; the appeal is granted to this 
extent only.

The appeal for an evaluation in excess of 10 percent for 
varicose veins, right leg, is denied.


REMAND

A 20 percent evaluation is currently assigned for disability 
due to varicose veins in the left leg.  The next higher 
evaluation, a 40 percent evaluation, is warranted for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  The examiner who conducted 
the VA examination in February 2005 noted that the veteran 
has constant swelling of the left leg, but did not describe 
the appearance of the skin on the left lower leg.  Without 
that information, the Board cannot determine whether the 
veteran meets the criteria for an evaluation in excess of 20 
percent.  This claim must be Remanded.  

The claims file reflects that the veteran apparently ceased 
working for a period of time as a result of a heart attack, 
for which service connection is not in effect.  The record 
also reflects that the veteran returned to work, on at least 
a part-time basis, after he recovered from that 
cardiovascular event.  At the time of the February 2005 VA 
examination, he reported continuing to work part-time as a 
landscaper.  The examiner who conducted that examination 
noted that the veteran's COPD interfered with the veteran's 
ability to perform gainful employment.  However, no further 
evaluation of the veteran's employability which addressed all 
the service-connected disabilities, considered together, is 
of record.

Further development of the evidence as to the veteran's 
employment status, including his income, is required, since 
it is not clear whether or not the veteran's part-time 
employment would constitute substantial gainful employment.  
It is also unclear whether the veteran's part-time employment 
status was a result of his service-connected disabilities or 
was a result of the general job market in which he was 
working.  Hence, the question is whether he is precluded from 
performing substantially gainful employment due to service-
connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
supply a release of information which 
allows the RO to obtain the veteran's 
income report from the Social Security 
Administration, unless the veteran 
prefers to submit evidence of income 
prepared for income tax purposes and 
filed with the Internal Revenue Service 
(IRS).  

2.  If the veteran is no longer 
employed, his former employer should be 
asked to provide a statement which 
shows the circumstances under which the 
veteran terminated his most recent 
employment, or shows the reasons for 
such termination of employment.  

3.  If the veteran is unemployed, or if 
financial information supplied or 
identified by the veteran shows that he 
is below the income standard defined by 
regulation as substantial gainful 
employment, then the veteran should be 
afforded VA examination to determine 
the current severity of each service-
connected disability.  The RO should 
provide a list of the veteran's 
service-connected disabilities, and the 
current evaluation assigned for each 
disability, for the examiner.  The 
examiner should provide as opinion as 
to whether it is at least as likely as 
not (a 50 percent probability), or 
whether it is less than likely (a 
probability of under 50 percent) that 
the veteran's service-connected 
disabilities preclude his employment, 
without consideration of any disorder 
for which service connection is not in 
effect, such as a cardiovascular 
disorder, preclude his employment.  

4.  The veteran should be afforded VA 
examination of varicose veins, left 
leg.  The examination report should 
state whether there is persistent 
edema, whether there is stasis 
pigmentation or eczema of the skin, and 
whether there is intermittent 
ulceration.

5.  Following completion of all 
indicated development, the RO should 
undertake to readjudicate the issues on 
appeal, the claim for an increased 
evaluation for varicose veins, left 
leg, and the claim for TDIU, in light 
of all of the evidence of record.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
he and his representative must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond thereto.

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  By this remand, the Board 
intimates no opinion as to the final disposition 
of any unresolved issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


